                               MAHER & PITTELL, LLP
                                         ATTORNEYS AT LAW
Reply To:                                                                         Long Island Office
42-40 Bell Blvd, Suite 302                                                   10 Bond St, Suite 389
Bayside, New York 11361                                               Great Neck, New York 11021
Tel (516) 829-2299                                                              Tel (516) 829-2299
jp@jpittell.com                                                                     jp@jpittell.com

                                          April 30, 2021

Judge J. Paul Oetken
U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:             U.S. v. Mohamoud 20 cr 563 (JPO)

Dear Judge Oetken:

       I am counsel for Jama Mohamoud a defendant in the above referenced matter.

        Mr. Mohamoud is currently on pretrial release pursuant to an unsecured surety bond. Among
other conditions, the bond limits his travel to the Districts of New Jersey and New York (SDNY &
EDNY). He is currently resides in New Jersey and is under supervision by USPTO Daniel Milne
who working in the District of New Jersey Pretrial Services Office.

        Next month (during May), Mr. Mohamoud seeks to travel to Kissimmee, Florida for
approximately four days. It is my understanding that Mr. Mohamoud has been fully compliant with
the terms of his supervision. I have conferred with USPTO Courtney DeFeo, Mr. Mohamoud’s
supervising SDNY Pretrial Services Officer. She informs that the SDNY Pretrial Services Office
does not take a position on this request. The Government informs they defer to the discretion of
Pretrial Services.

       In light of the foregoing, I respectfully request the terms of Mr. Mohamoud’s bond be
temporarily modified to allow for the travel referenced in this letter. In the event this request is
approved, Mr. Mohamoud will provide the details of his itinerary to his supervising Pretrial Officer.

 Granted.
 So ordered.                                  Respectfully submitted,
  May 3, 2021                                 /s/
                                              Jeffrey G. Pittell

cc:    Kaylan Lasky, AUSA
       Daniel Milne, USPTO
       Courtney DeFeo, USPTO
